Citation Nr: 1716417	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977 and from November 1977 to October 1983. He also had service in the Army National Guard from November 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2012.

In a November 2013 decision, in pertinent part, the Board remanded the claim for service connection for OSA for additional development.  In a September 2015 decision, the Board denied service connection for OSA.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the Court's Memorandum Decision, a January 2014 VA examination determined that the Veteran's OSA was not related to service, but was rather due to the Veteran's weight gain and aging.  The examiner relied on a lack of inservice complaints of snoring, daytime somnolence, or sleep disturbance.  Although the service treatment records contain a July 1983 Report of Medical History dated at discharge in which the Veteran reported that he had no history of frequent trouble sleeping, the Court stated that the Veteran was unclear he snored at that point.  Moreover, the record contained lay testimony of the Veteran as well as lay statements from a service buddy and the Veteran's spouse that he had a snoring problem dating back to his military service.  

Further, the Court noted that if the Veteran's snoring history was present in service, then the VA examiner based her opinion on an inaccurate predicate.  See Reonal v. Brown, 5 Vet. App 458, 460 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative 3 value).  Additionally, it was noted that, to the extent to the January 2014 examiner relied on a lack of complaints in the service treatment records of daily somnolence, she failed to mention that one of the articles she based her negative opinion on indicate that this symptom may be masked.  See Dr. Lewis R. Kline, Clinical Presentation and Diagnosis of Obstructive Sleep Apnea in Adults, http://www.uptodate.com/contents/clinical-presentation-and-diagnosis-of-obstructive-sleep-apneain-adults.  Finally, if the Veteran did indeed snore in service, the Court indicated that the January 2014 VA examiner's rationale actually appeared to be favorable to the claim where she stated "the fact that OSA progressively increases as body mass index increases . . . and as one ages." 

In light of the foregoing, a VA medical addendum should be obtained to address the aforementioned inadequacies in this case.  As the lay evidence establishes inservice snoring, that fact should be accepted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing a medical opinion.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should accept that the Veteran had an inservice snoring history according to credible lay evidence provided by the Veteran, his service buddy, and his spouse.  

The examiner should accept that although the July 1983 Report of Medical History dated at discharge included a report by the Veteran in which the Veteran indicated that he had no history of frequent trouble sleeping, the Veteran may have been unclear he snored at that point.  

The examiner should review and comment on, as it pertains to the Veteran, the previously cited article, Clinical Presentation and Diagnosis of Obstructive Sleep Apnea in Adults, http://www.uptodate.com/contents/clinical-presentation-and-diagnosis-of-obstructive-sleep-apneain-adults.

The examiner should review and comment on the January 2014 opinion.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

